Citation Nr: 0934536	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-05950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 RO rating decision.  

In May 2009, the Veteran's representative asserted that the 
Veteran should be service-connected for tinnitus.  Therefore, 
the Board refers the issue of service connection for tinnitus 
to the RO for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated bilateral sensorineural 
hearing loss is shown as likely as not to be due to the 
exposure to acoustic trauma during the Veteran's period of 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral sensorineural hearing 
loss is due disease or injury that was incurred in active 
service.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
fully favorable to the Veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  


II. Analysis

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Veteran asserts that his bilateral hearing loss is due to 
in-service acoustic trauma.  
 
At the Veteran's March 2007 VA examination the pure tone 
audiometry tests results for the right ear were:  45 decibels 
(500 Hertz), 50 decibels (1000 Hertz), 60 decibels (2000 
Hertz), 60 decibels (3000 Hertz), and 60 decibels (4000 
Hertz).  The Veteran's pure tone audiometry tests results for 
the left ear were those of 35 decibels (500 Hertz), 40 
decibels (1000 Hertz), 50 decibels (2000 Hertz), 55 decibels 
(3000 Hertz), and 55 decibels (4000 Hertz).  

The audiologist stated that the Veteran's speech recognition, 
performed with the Maryland CNC word list, was 84 percent in 
the right ear and 72 percent in the left ear.  

The Veteran reported that his greatest difficulty was with 
conversation.  He reported that, during service, he was in a 
tank company support and provided direct support to combat 
troops.  Prior to service, he worked as a forklift operator 
in a textile company warehouse; his post-service employment 
was in a high noise industry with ear protection; he also had 
hunted and used a chainsaw without ear protection.  

The VA examiner diagnosed the Veteran with mild to moderately 
severe hearing loss and that it was less likely as not caused 
by or a result of non-combat tank support.  He stated that 
the Veteran's limited high noise employment prior to service 
and post-service exposure suggested a greater hearing loss 
cause then the Veteran's in-service noise exposure.  However, 
he also stated that the inside of a tank exposed a service 
member to high noise levels.  He noted that he did not review 
any records.  

At the Veteran's March 2009 VA examination the pure tone 
audiometry tests results for the right ear were:  50 decibels 
(500 Hertz), 55 decibels (1000 Hertz), 75 decibels (2000 
Hertz), 70 decibels (3000 Hertz), and 70 decibels (4000 
Hertz).  The Veteran's pure tone audiometry tests results for 
the left ear were those of 55 decibels (500 Hertz), 60 
decibels (1000 Hertz), 70 decibels (2000 Hertz), 75 decibels 
(3000 Hertz), and 75 decibels (4000 Hertz).  

The audiologist stated that the Veteran's speech recognition, 
performed with the Maryland CNC word list, was 60 percent in 
the right ear and 40 percent in the left ear.  

The VA examiner noted that the Veteran's in-service duty was 
to bring damaged vehicles from the front line to base and 
that he had limited explosion exposure.  It was noted that 
prior to service he was a forklift operator in a textile 
warehouse and that post service he worked for 13 years 
running polish machines with ear protection and that he also 
hunted and used a chainsaw; however, he didn't wear ear 
protection then.  

The VA examiner diagnosed the Veteran with moderate to severe 
hearing loss.  He stated that it was less likely then not 
that the Veteran's bilateral hearing loss was the result of 
military service.  In rendering his opinion the VA examiner 
relied on the Veteran's 1954 separation examination, where he 
passed the whisper test, his post-service high noise 
exposure, and his significant medical problems.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

In addition, the Board notes that the absence of evidence of 
a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In addition, the Board notes that complete service treatment 
records are not part of the Veteran's claims file because 
they were found to be fire related.  If service records are 
presumed to have been destroyed while in government custody, 
VA's duty to assist is heightened and includes an obligation 
to search for other forms of records that support the 
claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  

There is also a heightened obligation to explain findings and 
to carefully consider the benefit-of-the-doubt rule in cases 
where presumed destroyed while in custody of the government.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

The Board also notes that in regards to the Veteran's 
assertions a layperson is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

Given the Veteran's credible lay assertions about his in-
service noise exposure and the current findings of a noise-
related hearing loss, the Board finds the evidence to be in 
relative equipoise in showing that his bilateral hearing loss 
as likely as not is due to noise exposure during his period 
of active service that including during the Korean War.  

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine must be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


